Name: Commission Regulation (EEC) No 3886/90 of 27 December 1990 laying down detailed rules for the application of import arrangements provided for in Council Regulation (EEC) No 3839/90 for frozen thin skirt of bovine animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 90 Official Journal of the European Communities No L 367/139 COMMISSION REGULATION (EEC) No 3886/90 of 27 December 1990 laying down detailed rules for the application of import arrangements provided for in Council Regulation (EEC) No 3839/90 for frozen thin skirt of bovine animals Whereas for other countries, the quota should be managed only on the basis of Community import licences, provision being made for derogations in certain particular respects, from the applicable provisions ; Whereas measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, ' Having regard to Council Regulation (EEC) No 3839/90 of 20 December 1990 opening a Community tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (1991)0, anc* in particular Article 2 thereof, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 571 /89 (3), and in particular Article 15 (2) thereof, Whereas Commission Regulation (EEC) No 3719/88 (4), as amended by Regulation (EEC) No 1599/90 (*), lays down detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products ; whereas Commission Regulation (EEC) No 2377/80 (*), as last amended by Regulation (EEC) No 2996/90 Q, lays down detailed rules for implementing the arrangements for import licences for beef and veal ; Whereas detailed rules for the application of the arrangements laid down in Regulation (EEC) No 3839/90 should be adopted ; Whereas it has proved necessary to take account of trade in this product for the purposes of allocating that quota ; whereas trade has been recorded for Argentina on the one hand and for other third countries on the other hand and whereas a quota should accordingly be fixed on that basis for Argentina and another for other third countries ; Whereas Argentina must issue certificates of authenticity guaranteeing the origin of those products ; whereas the form and layout of those certificates and the procedures for using them must be specified ; Whereas certificates of authenticity must be issued by an appropriate authority in a third country ; whereas such authorities must present all the necessary guarantees to ensure that the arrangements in question operate properly ; Whereas provision must be made for the Member States to forward information on the imports in question ; HAS ADOPTED THIS REGULATION : Article 1 1 . The tariff quota for frozen thin skirt provided for in Article 1 ( 1 ) of Regulation (EEC) No 3839/90 shall be allocated as follows : (a) 700 tonnes originating in and coming from Argentina ; (b) 800 tonnes originating in and coming from other third countries. 2. Only whole thin skirt may be imported under the quota. Article 2 1 . The total suspension of the import levy for the meat referred to in Article 1 ( 1 ) (a) shall be subject to the presentation of a certificate of authenticity when it is released for free circulation. 2. The Common Customs Tariff duty under this quota shall be 4 % . 3 . Certificates of authenticity shall be made out in one original and not less than one copy on a form corres ­ ponding to the specimen in Annex I. The form shall measure approximately 210 x 297 millimetres. The paper shall weigh not less than 40 grams per square metre and shall be white. 4. The forms shall be printed and completed in one of the official languages of the Community and also, if desired, in the official language or one of the official languages of the exporting country. 5 . The particulars on the original and the copies shall be either typewritten or handwritten. In ,the latter case they must be printed in block capitals. 6 . Each certificate of authenticity shall bear an individual serial number assigned by the issuing authority referred to in Article 4. The copies shall bear the same serial number as the original . (') See page 5 of this Official Journal . (2) OJ No L 148, 28 . 6. 1968 , p. 24. (3) OJ No L 61 , 4. 3 . 1989, p. 43. (4) OJ NoiL 331 , 2. 12. 1988 , p. 1 . 0 OJ No L 151 , 14. 6. 1990, p. 29. ( ¢) OJ No L 241 , 13 . 9. 1980, p. 5 . 0 OJ No L 286, 18 . 10 . 1990, p. 17. No L 367/140 Official Journal of the European Communities 29 . 12. 90 Article 3 1 . Certificates of authenticity shall be valid for three months from the date of issue. The original certificate of authenticity and one copy shall be presented to the customs authorities when the product covered by the certificate is released for free circulation. However, certificates may not presented after 31 December of the year of issue . 2. Copies of certificates of authenticity as referred to in paragraph 1 shall be forwarded by the customs authorities of the Member State in which the product is released for free circulation to the authorities designated by that Member State for the purposes of the notification provided for in Article 6 ( 1 ). 2 . For the purposes of this Regulation, the period of 10 days means the period :  from the 1st to the 10th of the month,  from the 11th to the 20th of the month,  from the 21st to the last day of the month. Article 7 1 . For products referred to in Article 1 (1 ) (b), the import levy shall be totally suspended and the Common Customs Tariff duty applicable shall be 4 % . 2. In order to qualify for the import arrangements referred to in Article 1 ( 1 ) (b) : (a) the licence application or applications lodged by any one applicant must relate to a total quantity corres ­ ponding to not less than five tonnes of meat by weight of product and to not more than the quantity available under the arrangements in question ; (b) section 20 of licence applications and of the licences themselves shall contain one of the following endorsements :  Musculos del diafragma y delgados [Reglamento (CEE) n ° 3886/90] Article 4 1 . Certificates of authenticity shall be valid only if they are duly completed and endorsed, in accordance with the instructions in Annex I, by an issuing authority listed in Annex II. 2. A certificate of authenticity shall be deemed to have been duly endorsed if it specifies the date and place of issue and if it bears the stamp of the issuing authority and the signature of the person or persons empowered to sign it. The stamp may be replaced on the original certificate of authenticity and its copies by a printed seal .  Mellemgulv (forordning (EÃF) nr. 3886/90)  SaÃ ¼mfleisch (Verordnung (EWG) Nr. 3886/90)  Ã Ã ¹Ã ¬Ã Ã Ã ±Ã ³Ã ¼Ã ± [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 3886/901  Thin skirt (Regulation (EEC) No 3886/90)  Hampe [rÃ ¨glement (CEE) n0 3886/90]  Pezzi detti « hampes » (regolamento (CEE) n. 3886/90)  Omloop (Verordening (EEG) nr. 3886/90)  Diafragma [Regulamento (CEE) n? 3886/90]; Article 5 1 . The issuing authorities listed in Annex II shall : (a) be recognized as competent by the exporting country ; (b) undertake to check the particulars on the certificates of authenticity ; (c) undertake to supply the Commission and the Member States, on request, with any information enabling the particulars on the certificates of authenticity to be evaluated. 2. The list shall be revised if the requirement in paragraph 1 (a) is no longer met or if an issuing authority fails to fulfil one of the obligations incumbent on it. (c) the country of origin shall be indicated in section 8 of licence applications and of the licences themselves ; (d) applications must be natural or legal persons who, at the time the application was submitted, have for at least 12 months been engaged in the trade in beef and/or veal between Member States or with third countries and whose names are entered in the official register of a Member State. 3. For the purposes of applying these special arrangements, where the quantities are imported under the terms of Article 8 (4) of Regulation (EEC) No 3719/88 , the levy fixed in accordance with Article 12 of Regulation (EEC) No 805/68 and the Common Customs Tariff duty of 20 % shall be charged on the quantities exceeding those indicated in the import licence. Section 24 of licenses shall contain one of the following endorsements : Article 6 1 . The Member States shall notify the Commission, in respect of each period of 10 days, not later than 15 days after that period, of the quantities of products referred to in Article 1 that have been released for free circulation, broken down by their country of origin and CN code. The information notified shall also include the year of issue of the certificate of authenticity.  ExacciÃ ³n reguladora suspendida para . . . (cantidad para la cual se ha expedido el certificado) kg  Importafgift suspenderet for . . . (den mÃ ¦ngde, som licensen er udstedt for) kg 29 . 12. 90 Official Journal of the European Communities No L 367/141  Aussetzung der AbschÃ ¶pfung fÃ ¼r ... kg (Menge, fÃ ¼r die die Lizenz erteilt wurde)  H Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ­Ã Ã µÃ ¹ Ã ±Ã ½Ã ±Ã Ã Ã ±Ã »Ã µÃ ¯ Ã ³Ã ¹Ã ± . . . (ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ¿ÃÃ ¿Ã ¯Ã ± Ã µÃ ºÃ ´Ã Ã ¸Ã ·Ã ºÃ µ Ã Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ) kg  Levy suspended for . . . (quantity for which the licence or certificate was issued) kg  PrÃ ©lÃ ¨vement suspendu pour . . . (quantitÃ © pour laquelle le certificat a Ã ©tÃ © dÃ ©livrÃ ©) kg  Prelievo sospeso per . . . (quantitÃ per la quale e stato rilasciato il titolo) kg  Heffing geschorst voor . . . (hoeveelheid waarvoor het certificaat is afgegeven) kg applicants and the countries of origin indicated. All notifications, including nil returns, shall be made by telex and shall be sent before 4 p.m. on the stipulated working day. 4. The Commission shall decide to what extent the applications referred to in Article 7 may be accepted. If the quantities for which licences are applied for exceed the quantities available, the Commission shall reduce the amounts applied for by a fixed percentage. 5. Subject to the Commission having decided that applications be accepted, licences shall be issued on 18 February 1991 . Article 9 1 . Without prejudice to this Regulation, the provisions of Regulation (EEC) No 2377/80 shall apply. 2. However, pursuant to this Regulation, the security for import licences shall be ECU 10 per 100 kilograms net weight and the period of validity shall expire on 31 December 1991 . 3. Certificates shall not be transferable.  Direito nivelador suspenso para . . . (quantidade para a qual o certificado foi emitido) kg. Article 8 1 . The applications referred to in Article 7 may be lodged up to 25 January 1991 . 2. Licence applications shall be considered only if the applicant declares in writing that he has not lodged and undertakes not to lodge any application under the same special arrangements in any Member State other than that where his present application is lodged ; if an applicant lodges applications in respect of the same special arrangements in two or more Member States, none of the applications shall be considered. All applications from one applicant shall be regarded as a single application. 3. Member States shall notify the Commission on 7 February 1991 of the total quantity covered by applications. That notification shall cover the list of Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 1990. For the Commission Ray MAC SHARRY 7iA n-f f-l r class="page"> ANNEX I 1 Exporter 2 Certificate No ORIGINAL 3 Issuing authority 4 Consignee 6 Means of transport 5 CERTIFICATE OF AUTHENTICITY BEEF AND VEAL Thin skirt 7 Marks, numbers, number and kind of packages ; description of goods 8 Gross weight (kg) 9 Net weight (Kg) 10 Net weight (in words) 11 CERTIFICATION BY THE ISSUING AUTHORITY I hereby certify that the thin skirt described in this certificate complies with the specifications referred to in Article 1 (2) of Commission Regulation (EEC) No 4025/89 within the limit referred to in Article 1 ( 1 ) of that Regulation and that originates in Argentina . Place : Date : Signature and stamp (or printed seal) class="page"> 29 . 12. 90 Official Journal of the European Communities No L 367/ 145 ANNEX II LIST OF AUTHORITIES IN EXPORTING COUNTRIES EMPOWERED TO ISSUE CERTIFI ­ CATES OF AUTHENTICITY JUNTA NACIONAL DE CARNES : for thin skirt originating in Argentina as referred to in Article 1 (1 ) (a).